         Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 1 of 18 Page ID #:1


 AO 91 (Rev. 11/11) Criminal Complaint(Rev. by USAO on 3/12/20)           ❑Original    ❑Duplicate Original


             LODGED                    UNITED STATES DISTRICT COURT                                                             __ .
      CLEHI4 U.S DISTRICT COURT                                                                    ~~ '~-""-`~~ ~ ~                   4


                                                           for the
                                                                                            C+~.     _____
     5/6/2021
   CENTRAL,DISTRICT OF CALII+ORNiA
    HY:        ~B        DEPDTY                 Central District of California                 `,~                    6 2o2i
                                                                                                                                 1

  United States of America                                                                 CENTRAL S ~~                  - ALIFOR ~ '~:a
                                                                                                                             DEP~~Y~
                                                                                           ~Y     ..
                        V.


 SERGIO VERDUGO and                                                  Case No.     2:21-mj-02250-DUTY
 ROBERTO PINA,

                        Defendants)


                                      CRIMINAL COMPLAINT BY TELEPHONE
                                     OR OTHER RELIABLE ELECTRONIC MEANS

          I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates) of May 4, 2021 in the county of Los Angeles in the Central District of California, the

defendants) violated:

             Code Section                                         Offense Description

             21 U.S.C. § 841(a)(1)                                Possession with Intent to Distribute a
                                                                  Controlled Substance

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         D Continued on the attached sheet.

                                                                                   Michael Studle
                                                                                 Complainant's signature

                                                                         Michael Studley, DEA Special Agent
                                        / 1'I                                     Printed name and title
Attested to by the applicant

Date:                   '    ---r—~a~ o~ 1
                         ;i~G'r(j
                                                                                    Judge's signature

 City and state: Los Angeles, California                             Hon. Patricia Donahue, U.S. Magistrate Judge
                                                                                 Printed name and title

AUSA: Alexander Robbins — 213-894-3493
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 2 of 18 Page ID #:2




 I, Michael W. Studley, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT

      1.    This affidavit is made in support of a criminal

complaint against Sergio Verdugo ("VERDUGO") and Roberto Pina

("PINA") and for a violation of 21 U.S.C. ~ 841(a)(1):

Possession with Intent to Distribute a Controlled Substance.

      2.    This affidavit is also made in support of an

application for a warrant to search the following digital

devices (collectively, the "SUBJECT DEVICES"), as described more

fully in Attachment A:

           a.    One black Apple iPhone seized from VERDUGO's

pocket when he was arrested (~~SUBJECT DEVICE 1");

           b.    One black LG cellphone with serial number

GPLGL322DCGB seized from VERDUGO's pocket when he was arrested

(~~SUBJECT DEVICE 2"); and

           c.    One rose gold Samsung cell phone with IMEI:

355298661976648 seized from the car PINA was driving when he was

arrested (~~SUBJECT DEVICE 3").

      3.   The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. ~ 841(a)(1) (distribution and possession with intent to

distribute controlled substances) and 21 U.S.C. ~ 846

(conspiracy and attempt to distribute controlled substances)

(the "Subject Offenses"), as described more fully in Attachment

B.   Attachments A and B are incorporated herein by reference.
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 3 of 18 Page ID #:3




      4.      The facts set forth in this affidavit are based upon

 my personal observations, my training and experience, and

 information obtained from various law enforcement personnel and

 witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.        Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

      5.   I am an investigator and law enforcement officer of

the United States within the meaning of 18 U.S.C. ~ 2510(7).          I

am empowered by law to conduct investigations of, and make

arrests for, the federal felony offenses enumerated in 18 U.S.C.

~ 2516.

     6.    I have been employed as a Special Agent ("SA") of the

Drug Enforcement Administration ("DEA") since October 2019, and

currently am assigned to the DEA Los Angeles Field Division

Group 1.   I received and completed formal training that included

a 16-week DEA training program in Quantico, Virginia.        I have

specialized training and experience in the investigation of

major narcotics trafficking organizations involved in violent

crimes, racketeering, conspiracy crimes, and narcotics

importation and distribution.     I have participated in the

debriefing of defendants and informants who had personal

knowledge regarding major narcotics trafficking organization,



                                      2
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 4 of 18 Page ID #:4




including cartels in Mexico.      I am familiar with narcotics

traffickers' methods of operation, including the manufacture,

storage, transportation, and distribution of narcotics, the

collections of money that represents the proceeds of narcotics

trafficking, and money laundering.        Prior to being employed with

the DEA, I was employed with the United States Border Patrol and

assigned to the Douglas Station in Southeast Arizona from

September 2016 to October 2019.      I also received and completed

formal training that included and 18-week training program in

Artesia, New Mexico prior to being assigned to Douglas Station.

Throughout my career with the Border patrol I participated in

drug and human trafficking investigations.

     7.    I am also familiar with the sophisticated methods that

drug organizations use to avoid detection by law enforcement,

such as using multiple cellphones, pre-paid cellphones, and

counter-surveillance measures, vehicles with concealed

compartments, false or fictitious identities, and coded and/or

vague communications over cellphone and two-way radios.        I am

aware that drug traffickers drop or switch telephones and/or

telephone number frequently to thwart law enforcement

investigation of their criminal activates.

                   III: SUNIl~lARY OF PROBABLE CAUSE

     8.    After being connected through a confidential source

(the ~~CS"), an undercover DEA agent (the "UC") conversed with

VERDUGO about purchasing fentanyl pills in Los Angeles,

California.   On or about April 22, 2021, VERDUGO and the UC

discussed the purchase of 2,000 fentanyl pills for $5,000.         On



                                      3
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 5 of 18 Page ID #:5




 or about April 22, 2021, PINA drove a black 2008 Chevrolet

 Tahoe, bearing California license plate 7JCD497, carrying

passenger VERDUGO, who delivered to the UC two clear plastic

baggies containing approximately 230 gross grams of light-blue-

colored pills.

      9.    On or about May 3 and May 4, 2021, the UC communicated

with a broker and with VERDUGO to set up a buy for additional

pills.

      10:   On or about May 4, 2021, PINA drove VERDUGO to a pre-

arranged meeting location to sell the UC additional pills.         PINA

and VERDUGO arrived together in the same Chevrolet Tahoe.

VERDUGO was arrested after leaving the Chevrolet Tahoe to meet

UC.   He was carrying a large bag containing approximately 53,000

suspected fentanyl pills, and attempted to flee before he was

arrested.    PINA fled in the Chevrolet Tahoe and was subsequently

arrested.    He had approximately 1,000 suspected fentanyl pills

with him in Tahoe.

      11.   Agents seized SUBJECT DEVICE 1 and SUBJECT DEVICE 2

from VERDUGO's person upon arrest, and seized SUBJECT DEVICE 3

from inside the Tahoe upon PINA's arrest.

                   IV. STATEMENT OF PROBABLE CAUSE

      12.   Based on my review of law enforcement reports,

conversations with other law enforcement agents who were

involved in this investigation, my own knowledge of the




                                      4
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 6 of 18 Page ID #:6




 investigation, and my conversations with the CS,1 I am aware of

 the following:

        A.    In April 2021, a Source of Supply Coordinates with the
              CS the Sale of 2,000 Fentanyl Pills in Los Angeles

        Z3.   In April 2021, the CS advised the DEA about a source

of drug supply who could provide large quantities of fentanyl

pills in the Los Angeles, California area.       At the direction of

the DEA, the CS began communicating with that source to discuss

the potential purchase of fentanyl pills.

        14.   On or about April 19, 2021, the source of supply

provided the CS with a Mexican-based telephone number ending in

6059.    The source told the CS that the number belonged to the

source's associate, who brokers and arranges the logistics for

drug deals in Los Angeles.

      15.     On or about April 19, 2021, the broker, using the

Mexican-based telephone number ending in 6059, contacted the CS

to discuss a deal for fentanyl pills.       The broker agreed to sell

the CS a sample of 2,000 fentanyl pills, to be followed by a

larger deal if the sample deal went well.       The broker further

advised that his courier operating in Los Angeles would contact

the CS's associate for further details regarding the meeting

location for the deal.




     1 The CS has cooperated with the DEA since 2012. Since that
time, the CS has provided information for over 50
investigations, both foreign and domestic, including many
involving drug seizures. The information provided by the CS has
been corroborated and has been proven to be reliable. The CS
has been convicted of a drug trafficking offense in the United
States. The CS has received immigration benefits from the DEA
and is also working for financial compensation.


                                      5
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 7 of 18 Page ID #:7




      16.    On or about April 21, 2021, the broker contacted the

 UC, who was posing as the CS's associate, and explained that a

 courier operating in Los Angeles would contact the UC for

further details regarding the meeting location.

      B.    On April 22, 2021, VERDUGO and PINA Sell 2,000
            Suspected Fentanyl Pills to UC

      37.   On April 22, 2021, at approximately 8:40 a.m., the UC

received a text from the broker with the Mexican-based telephone

number stating that the courier would reach out soon.         Moments

later, a male caller, using a telephone number ending in 937'0,

contacted the UC.    In a series of calls and texts, the two

agreed to meet at a location on Border Avenue in Torrance,

California, and the UC described to the caller the type of car

the UC would be driving.

      18.   At approximately 1:44 p.m., the UC received a call

from the phone number ending in 9370.       During this conversation,

the UC provided an alternate meeting location, at a nearby

Lowe's home improvement store, located at 22255 S. Western Ave,

in Torrance, California.

     19.    At approximately 2:05 p.m., Detective Crisfield of the

Torrance Police Department (~~TPD") observed a black Chevrolet

Tahoe, bearing California license plate 7JCD497 (the "Tahoe"),

driving through the parking lot and park two spaces away from

the car driven by the UC.     Moments later, Detective Crisfield

observed a Hispanic male (later identified as VERDUGO) exit the

passenger seat of Tahoe.     At that time, the UC directed the

Hispanic male to enter the front passenger seat of the UC's




                                      D
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 8 of 18 Page ID #:8




 vehicle to conduct the deal.     The Hispanic male introduced

 himself as "Sergio."    While in the UC's vehicle, VERDUGO showed

 and gave the UC two clear plastic bags with numerous light-blue

 colored pills stamped with `~M" and "30".     The UC then gave

 VERDUGO the money for the pills.

      20.   VERDUGO then exited the UC's vehicle with the money

and got in the Tahoe on the passenger side, after which the

Tahoe drove off.     TPD Detective Masone observed that the Tahoe

was driven by another Hispanic male (later identified as PINA).

      21.   Later that day, the DEA processed the suspected

fentanyl pills as evidence, which had an approximate weight of

230 gross grams.    The pills were field tested and returned

positive results for acetaminophen and xylazine, which I know,

based on my training and experience, are commonly mixed with

fentanyl.    The pills were subsequently sent to the DEA's

laboratory and are pending further testing.

     22.    Law enforcement officers followed VERDUGO and PINA

home from the deal and determined that VERDUGO had returned to

an apartment on Cabrillo Avenue and that PINA had returned to an

apartment on West Carson Street, both in Torrance, California.

Law enforcement officers later conducted surveillance of both

locations and determined that VERDUGO resided at the Cabrillo

Avenue location, and PINA resided at the West Carson Street

location.




                                      7
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 9 of 18 Page ID #:9




      C.    On May 4, 2021 VERDUGO and PINA deliver approximately
            53,000 suspected fentanyl pills to the UC and were
            apprehended.

      23.   On May 3, 2021, the broker called the UC multiple

times from the same Mexican-based telephone number ending 6059.

The broker told the UC that they were ready for a larger deal

the next day, and then kept calling back to change the time the

deal would take place.

      24.   On May 4, 2021, at approximately 8:15 a.m., TPD

detective Crisfield observed PINA exit the Tahoe and enter the

West Carson Street apartment.

      25,   At approximately 8:52 a.m., the broker called the UC

to confirm the deal for that day.

     26.    At approximately 9:00 a.m., TPD Sgt. Vazquez observed

VERDUGO enter a hallway at the Cabrillo Avenue apartment.

     27.    At approximately 9:12 a.m., TPD detective Crisfield

observed PINA exit the front door of the West Carson Street

apartment, and walk to the rear passenger side of the Tahoe.

PINA retrieved a grey and black duffle bag (that appeared to

have items inside of it based on its weight) from inside the

Tahoe, and walked the duffle bag back upstairs to the front door

of the West Carson Street apartment.

     28.    At approximately 10:13 a.m., DEA SA Andrew Davis

observed PINA exit the front door of the West Carson Street

apartment, carrying what appeared to be the same grey and black

duffle bag (which still appeared to have items inside of it and

did not appear to be empty).     PINA took the duffle bag and

placed it in the rear passenger compartment of the Tahoe.        PINA



                                     :~
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 10 of 18 Page ID #:10




  entered the Tahoe as the driver and left the driver's door open.

  PINA remained in the driver seat of the Tahoe for several

  minutes with the driver's door open.

       29.     At approximately 1:55 p.m., VERDUGO called the UC from

  a new telephone number, this one ending in 7270.       At

 approximately 2:03 p.m., the UC called VERDUGO back at the same

 number.      VERDUGO answered but then got another call and hung up.

 VERDUGO called back at approximately 2:09 p.m.        During the

 calls, VERDUGO stated, in sum in substance, that he was ready,

 and was trying to figure out how many pills to bring.          VERDUGO

 said he was only 10 minutes away from the Lowe's meeting

 location.

       3'D.   At approximately 2:07 p.m., TPD Detective Tanaka

 observed the Tahoe park in front of the Cabrillo Avenue

 apartment.     PINA exited the driver's seat of the Tahoe and stood

 outside the driver's door talking on the phone.       Detective Tanaka

 then observed PINA reenter the Tahoe as the driver.          TPD

 Detective Kuet observed VERDUGO exit the Cabrillo Avenue

 apartment carrying a water bottle and enter the Tahoe on the

 front passenger side.

      31.     At approximately 2:09 pm, TPD Detective Tanaka

 observed the Tahoe leave the Cabrillo Avenue apartment and

 travel to the meeting location at the Lowe's parking lot at

 22255 South Western Avenue.

      32.     At approximately 2:12 p.m., SA Andrew Davis observed

 VERDUGO exit the front passenger seat of the Tahoe carrying what




                                       E
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 11 of 18 Page ID #:11




  appeared to be the same grey and black duffle bag PINA had been

  seen carrying earlier that day.

       33.   SA Davis then observed VERDUGO walk to and enter the

  UC's vehicle on the front passenger side with the duffle bag.

  The UC greeted VERDUGO and asked if VERDUGO had ~~them" (meaning

  the fentanyl pills), to which VERDUGO responded yes.        The UC

  then asked to see the pills and VERDUGO opened the duffle bag.

 The UC saw the pills, exited the car, and gave a signal to other

 law-enforcement agents.

       34.   VERDUGO then got out of the UC's vehicle.      After

 seeing DEA agents with police insignia came out of their

 vehicles, VERDUGO ran away from the agents on foot.        DEA agents

 caught VERDUGO and he was apprehended.       DEA agents seized

 SUBJECT DEVICE 1 and SUBJECT DEVICE 2 from VERDUGO's pants

 pockets.    Agents also seized the grey and black duffle bag that

 VERDUGO had left in the UC's car, which contained approximately

 6.74 gross kilograms of suspected fentanyl pills.        These pills

 have been sent to the DEA's laboratory for testing.

      35.    At approximately 2:15 p.m., at the same time VERDUGO

 was apprehended, I observed the Tahoe drive out of the parking

 lot at a high rate of speed.     SA Barrett Warren,     TPD Detective

 Kevin Tanaka, and I followed the Tahoe by car.        DEA agents and

 TPD officers attempted to perform a traffic stop on the Tahoe at

 Cabrillo Ave and 218th street.      The Tahoe continued for more

 than a block after the officers activated their lights until it

 was forced to stop due to oncoming traffic.       PINA exited the

 Tahoe and was arrested.     Inside the Tahoe, I noticed that there



                                       10
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 12 of 18 Page ID #:12




  was one clear, knotted baggie containing multiple light-blue

  colored pills marked with "M" and "30", and another tightly

  wrapped packaged in clear plastic wrap marked "TOYOTA," both on

  the rear floorboard of the Tahoe.      TPD Detectives had the Tahoe

  towed to the Torrance Police Department.      SUBJECT DEVICE 3 was

  found on the front driver seat of the Tahoe.

               V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

       3.6.   Based on my training and experience and familiarity

  with investigations into drug trafficking conducted by other law

 enforcement agents, I know the following:

              a.   Drug trafficking is a business that involves

 numerous co-conspirators, from lower-level dealers to higher-

 level suppliers, as well as associates to process, package, and

 deliver the drugs and launder the drug proceeds.        Drug

 traffickers often travel by car, bus, train, or airplane, both

 domestically and to foreign countries, in connection with their

 illegal activities in order to meet with co-conspirators,

 conduct drug transactions, and transport drugs or drug proceeds.

              b.   Drug traffickers often maintain books, receipts,

 notes, ledgers, bank records, and other records relating to the

 manufacture, transportation, ordering, sale and distribution of

 illegal drugs.     The aforementioned records are often maintained

 where drug traffickers have ready access to them, such as on

 their cell phones and other digital devices, and in their

 residences and vehicles.

              c.   Communications between people buying and selling

 drugs take place by telephone calls and messages, such as e-



                                       11
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 13 of 18 Page ID #:13




  mail, text messages, and social media messaging applications,

  sent to and from cell phones and other digital devices.        This

  includes sending photos or videos of the drugs between the

  seller and the buyer, the negotiation of price, and discussion

  of whether or not participants will bring weapons to a deal.          In

  addition, it is common for people engaged in drug trafficking to

 have photos and videos on their cell phones of drugs they or

 others working with them possess, as they frequently send these

 photos to each other and others to boast about the drugs or

 facilitate drug sales.

            d.    Drug traffickers often keep the names, addresses,

 and telephone numbers of their drug trafficking associates on

 their digital devices and in their residence and vehicles.         Drug

 traffickers often keep records of meetings with associates,

 customers, and suppliers on their digital devices and in their

 residence, including in the form of calendar entries and

 location data.

            e.    Drug traffickers often use vehicles to transport

 their narcotics and may keep stashes of narcotics in their

 vehicles in the event of an unexpected opportunity to sell

 narcotics arises.

            f.    Drug traffickers often maintain on hand large

 amounts of United States currency in order to maintain and

 finance their ongoing drug trafficking businesses, which operate

 on a cash basis.    Such currency is often stored in their

 residences and vehicles.




                                       12
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 14 of 18 Page ID #:14




              g.     Drug traffickers often keep drugs in places where

  they have ready access and control, such as at their residence

  or in safes.      They also often keep other items related to their

  drug trafficking activities at their residence, such as digital

 scales, packaging materials, and proceeds of drug trafficking.

 These items are often small enough to be easily hidden and thus

 may be kept at a drug trafficker's residence even if the drug

 trafficker lives with others who may be unaware of his criminal

 activity.

              h.     It is common for drug traffickers to own multiple

 phones of varying sophistication and cost as a method to

 diversify communications between various customers and

 suppliers.       These phones range from sophisticated smart phones

 using digital communications applications such as Blackberry

 Messenger, WhatsApp, and the like, to cheap, simple, and often

 prepaid flip phones, known colloquially as "drop - phones," for

 actual voice communications.

             VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      37.    As used herein, the term "digital device" includes the

 SUBJECT DEVICES.

      38.    Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

             a.     Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.         Normally,



                                       13
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 15 of 18 Page ID #:15




  when a person deletes a file on a computer, the data contained

  in the file does not disappear; rather, the data remain on the

  hard drive until overwritten by new data, which may only occur

  after a long period of time.     Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

            b.    Digital devices often contain electronic evidence

 related to a crime, the device's user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,

 programs, applications, and materials on the device.        That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.       For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.



                                       14
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 16 of 18 Page ID #:16




             d.   Digital device users can also attempt to conceal

  data by using encryption, steganography, or by using misleading

  filenames and extensions.     Digital devices may also contain

 "booby traps" that destroy or alter data if certain procedures

  are not scrupulously followed.     Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.

       39.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it can take a substantial period of time to search a

 digital device for many reasons, including the following:

             a.   Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.         Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.

             b.   Digital devices capable of storing multiple

 gigabytes are now commonplace.      As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000

 average file size (300kb) Word documents, or 614 photos with an

 average size of 1.5MB.

      40.    The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:



                                       15
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 17 of 18 Page ID #:17




             a.     Users may enable a biometric unlock function on

  some digital devices.     To use this function, a user generally

  displays a physical feature, such as a fingerprint, face, or

  eye, and the device will automatically unlock if that physical

  feature matches one the user has stored on the device.        To

  unlock a device enabled with a fingerprint unlock function, a

  user places one or more of the user's fingers on a device's

  fingerprint scanner for approximately one second.       To unlock a

  device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user's face

 with the user's eyes open for approximately one second.

             b.     In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.        Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.        I do not know

 the passcodes of the devices to be searched.

            c.      The person who is in possession of a device or

 has the device among his or her belongings is likely a user of

 the device.      Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress VERDUGO's or PINA's thumb and/or

 fingers on the device; and (2) hold the device in front of




                                       ~^.
Case 2:21-mj-02250-DUTY Document 1 Filed 05/06/21 Page 18 of 18 Page ID #:18




  VERDUGO's or PINA's face with his or her eyes open to activate

  the facial-, iris-, and/or retina-recognition feature.

       41.   Other than what has been described herein, to my

  knowledge, the United States has not attempted to obtain this

  data by other means.

                             VII. CONCLUSION

       42.   For all of the reasons described above, there is

 probable cause to believe that Sergio VERDUGO and Roberto PINA

 have committed a violation of 21 U.S.C. ~ 841(a)(1): Possession

 with Intent to Distribute a Controlled Substance.        There is also

 probable cause that the items to be seized described in

 Attachment B will be found in a search of the SUBJECT DEVICES

 described in attachment A.



 Attested to by the applicant in
 accordance with the requirements
 of Fed. R. Crim. P. 4.1 by
 telephone on this ~ day of
  ~"        2021.



 T E HO RABLE PATRICIA DONAHUE
 UNITED STATES MAGISTRATE JUDGE




                                      17
